Citation Nr: 1028100	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain from March 29, 2005 to June 1, 2007.  

2. Entitlement to a compensable rating for residuals of a right 
ankle sprain from June 1, 2007.  

3. Entitlement to service connection for a low back disability, 
to include arthritic change, as secondary to the service-
connected residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1962 to January 
1966.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues entitlement to a compensable rating for residuals of a 
right ankle sprain from June 1, 2007, and entitlement to service 
connection for a low back disability as secondary to the service-
connected residuals of a right ankle sprain are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From March 29, 2005, until June 1, 2007, the Veteran's residuals 
of a right ankle sprain were productive of no more than moderate 
limitation of motion.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right ankle sprain, from March 29, 2005, to June 
1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The requirements of the Veterans Claims Assistance Act of 2000 
have been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in correspondence dated in April 2005 and August 
2006, prior to the rating decision on appeal, of the information 
and evidence needed to substantiate and complete a claim, the 
responsibilities each party had in obtaining and submitting 
evidence, and how disability rates and effective dates are 
assigned.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
corresponding to all relevant medical treatment described by the 
Veteran.  Additionally, the Veteran was afforded two VA 
examinations and a personal hearing before a Decision Review 
Officer.  Overall, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

Procedural History 

The Veteran was originally granted service connection for 
residuals of a right ankle sprain in June 1966 and assigned a 
noncompensable (0 percent) evaluation.  The Veteran's claim for 
an increased rating was received on March 29, 2005.  In July 
2005, the RO increased the Veteran's rating to 10 percent, 
effective March 29, 2005. In July 2006, within the one-year 
appeal period, the Veteran submitted a statement indicating that 
his right ankle condition had worsened and that he desired a 
rating in excess of 10 percent.  See VA Form 21-4138, dated July 
27, 2006.  In particular, he stated that he was experiencing 
frequent flare-ups, increased pain, swelling, and decreased range 
of motion.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Board finds that the July 2006 statement from 
the Veteran may be reasonably viewed as a notice of disagreement 
with the July 2005 rating decision.  Accordingly, staged ratings 
in this case may be appropriate, and as a result, the issues on 
appeal have been separated as shown on the title page of this 
decision and a remand is required to address the second staged 
rating in this case. (from June 1, 2007, forward).  

In October 2006, the RO proposed to reduce the evaluation to 0 
percent.  The RO notified the Veteran of the proposed reduction 
by a letter dated October 2006 and was advised that he could 
submit medical evidence or other evidence to show that his 
evaluation should not be reduced.  He was also advised that he 
could request a personal hearing; he was afforded such a hearing 
in July 2007.  In March 2007, the RO reduced the evaluation for 
residuals of a right ankle sprain to 0 percent, effective June 1, 
2007.  

Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Generally, where an increase in the level of a service- connected 
disability is at issue, the primary concern is the present level 
of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
addition, the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has also held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran's right ankle disability has been evaluated pursuant 
to Diagnostic Code (DC) 5271, for limited motion of the ankle.  
Pursuant to DC 5271 a 10 percent rating is assigned for moderate 
limited motion of the ankle and a 20 percent rating is assigned 
for marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Upon VA examination in May 2005, the Veteran reported that his 
right ankle was painful in the morning and as well as with 
activity.  He described the pain as severe when walking more than 
one block.  He also endorsed stiffness.  It was noted that he 
used arch support which provided some relief.  Objective 
examination revealed normal gait.  With respect to range of 
motion, right ankle dorsiflexion was 0 to 4 degrees; the Veteran 
could not go beyond 0 degrees and only once was able to life to 4 
degrees in dorsiflexion.  He denied any specific pain associated 
with such movement.  Plantar flexion was 0 to 45 degrees without 
pain.  Repetitive motion did not change the measurements.  X-ray 
of the right ankle appeared normal.  The diagnosis was residual 
sprained ankle, right, with decreased range of motion.  

Again, based upon this examination, the RO increased the 
Veteran's rating to 10 percent, effective March 2005.  

In July 2006, the Veteran reported that his right ankle 
disability had worsened and that he was experiencing flare-ups, 
increased pain, swelling, and limping gait.  

VA outpatient treatment records dated in August 2006 and December 
2006 show continued complaints of right ankle pain and swelling 
and a diagnosis of right ankle arthralgia.  

Upon VA examination in August 2006, the Veteran again reported 
occasional pain and swelling of the right ankle with walking.  He 
stated that he did not use ankle braces and no history of 
surgery, dislocation, or arthritis.  Objective examination of the 
right ankle revealed no swelling or instability.  Dorsiflexion 
was from 0 to 20 degrees and plantar flexion was from 0 to 45 
degrees.  The Veteran endorsed pain with movement, although the 
examiner stated that there was no "objective" evidence of pain.  

A May 2007 private medical record showed that the Veteran was 
evaluated for right ankle and foot pain.  See New Patient 
Summary, Dr. Lawin.  He reported ongoing injury/pain since the 
time of service.  He also endorsed increased pain along the 
posterior medial aspect of the right foot/ankle.  The pain was 
exacerbated by standing and walking.  

Upon physical examination, there was tenderness to palpation 
directly along the tibialis posterior tendon along the right 
ankle.  Drawer and inversion stress tests were negative.  
Achilles contracture was moderate in nature; however, subtalar, 
metatarsal, and MTP motions were normal.  X-rays of the ankle 
revealed no evidence of valgus or collapse of the arch.  The 
impression was posterior tib tendon dysfunction, Stage II. 

The Veteran was afforded a Personal Hearing before a Decision 
Review Officer in July 2007.  The Veteran testified that his 
ankle condition had worsened and that he was not able to put 
extra weight on the ankle/foot, or stand for extended periods of 
time.  

Entitlement to a rating in excess of 10 percent from March 
29, 2005, to June 1, 2007

In reviewing the above evidence, Board acknowledges that the May 
2005 VA examination revealed decreased range of motion of the 
right ankle; in addition, the May 2007 private examination report 
showed findings of pain/tenderness to palpation and Achilles 
contracture that was described as "moderate" in nature.  
However, the May 2005 VA examiner, while noting decreased range 
of motion, indicated that there was no additional limitation of 
motion with repetitive use.  Moreover, examinations conducted in 
August 2006 (VA) and May 2007 (private) revealed no objective 
decreased range of motion of the right ankle; in fact, the 2007 
private examiner found that the subtalar motion, metatarsal 
motion, and MTP motion were all normal.  

The above notwithstanding, the Board concludes that the findings 
of tenderness to palpation, moderate Achilles contracture, and a 
diagnosis of posterior tib tendon dysfunction (Stage II) are 
essentially tantamount to "moderate" ankle disability; however, 
such findings would not warrant an evaluation in excess of 10 
percent, even had objective pain-related symptoms been shown upon 
examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45.  In other words, there was no 
evidence of a disability that was more than moderate in degree 
for the period from March 29, 2005 until June 1, 2007.  There was 
also no evidence of ankylosis of the ankle or the subastragalar 
or tarsal joint (Diagnostic Codes 5270 and 5272); marked 
deformity of os calcis or astragalus (20 percent under Diagnostic 
Code 5273); or astragalectomy (20 percent under Diagnostic Code 
5274).

Overall, the evidence does not support a rating in excess of 10 
percent, from March 29, 2005, to June 1, 2007.  This constitutes 
a denial for the first noted time period; the issue of 
entitlement to a compensable rating from June 1, 2007, is 
addressed in the REMAND portion of this decision.  




ORDER


An evaluation in excess of 10 percent for residuals of a right 
ankle sprain, from March 29, 2005, to June 1, 2007, is denied.

 
REMAND

Entitlement to a Compensable Rating for Residuals of a 
Right Ankle Sprain, from June 1, 2007. 

The Veteran seeks an increased evaluation for his service-
connected residuals of a right ankle sprain.  He asserts that the 
current symptoms associated with this condition presents a 
greater degree of impairment than the currently assigned, 
noncompensable evaluation (from June 1, 2007) would indicate.  
For example, in his July 2006 statement, the Veteran asserted 
that his condition had worsened and that he was now experiencing 
frequent flare-ups of pain and weekly swelling episodes.  In 
addition to the Veteran's subjective complaints of pain, a May 
2007 private examination report noted tenderness to palpation 
along the right ankle, moderate Achilles contracture, and a 
diagnosis of posterior tib tendon dysfunction, Stage II.  He was 
also evaluated for orthotics/anti-pronation shoes at that time; 
the examiner asked him to return to the clinic in three months 
for posterior tib strengthening exercises.  In July 2007, the 
Veteran was afforded a Personal Hearing before a Decision Review 
Officer; he testified that his ankle condition had worsened and 
that he was not able to put extra weight on the ankle/foot, or 
stand for extended periods of time.  

More recently, in an August 2007 VA outpatient record, the 
Veteran reported experiencing shooting pain through the proximal 
aspect of the foot and heel.  The VA physician assessed foot 
pain, possible post-traumatic arthritis.  He was prescribed 
Darvocet for pain at that time.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate. 38 
U.S.C.A. § 5103A.  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  As the Veteran's statements 
indicate that the service-connected disabilities may have 
worsened, the Board finds that an additional examination is 
needed to determine the current severity of the right ankle 
disability.  

Entitlement to Service Connection for a Low Back Condition 
as Secondary to Service-connected Residuals of a Right 
Ankle Sprain.  

The Veteran essentially asserts that he has a current low back 
condition due to his service-connected right ankle disability.  
In particular, he contends that the right ankle disability 
results in an altered gait, which at the very least, has 
aggravated his low back condition.  

Private chiropractic clinic records, dated from 2000 to 2006, 
show treatment for low back pain and a diagnosis of "subluxation 
complex of the lumbo-pelvic spine with radiculalagia in the 
lumbar spine, myosititis, and pelvic imbalance."  See South 
Jackson Chiropractic Clinic X-ray Report, June 2000.  

Likewise, VA outpatient treatment records, dated from 2006 to 
2008, show complaints and diagnoses related to chronic back pain.  

In July 2007, the Veteran's chiropractor, submitted a letter 
stating that he had been treating the Veteran for low back 
problems since 1985 and that he was aware of the Veteran's 
service-connected right ankle injury.  He opined that a 
compensatory problem could develop in the lumbo-pelvic spine 
whenever a person's gait is altered due to a problem with the 
feet or ankles.  He stated that there could be "no doubt that 
the ankle problem [was] a contributing factor," but whether that 
was unable to conclude whether or not that was the exclusive 
situation in the present case.  

The Veteran was examined by VA in August 2006.  He reported that 
he first developed low back pain in the early 1980's and that he 
had been treated by a chiropractor, Dr. Hunt, ever since.  He 
described the pain as constant.  Upon physical examination, gait 
was normal; there were no spasms, but he complained of pain upon 
palpation to the paraspinous musculature.   Forward flexion was 
from 0 to 45 degrees; extension was from 0 to 10 degrees; 
left/right lateral flexion was from 0 to 15 degrees; left/right 
lateral rotation was from 0 to 15 degrees.  He complained of 
pain, but there was no objective evidence of pain according to 
the examiner.  The impression was that there was no orthopedic 
disease found in the lower back.  Contrary to Dr. Hunt's opinion, 
the VA examiner stated that there was "no way that the ankle 
sprain in 1963 could have a causative effect on back pain that 
occurred 20 years later."  He concluded by stating that there 
was no chronic, disabling back condition due to the service-
connected right ankle.

The evidence outlined above is clearly conflicting.  On the one 
hand, according to the Veteran's longtime treating chiropractor, 
there is a current low back disability (i.e., subluxation complex 
of the lumbo-pelvic spine with radiculalagia in the lumbar spine, 
myosititis, and pelvic imbalance), and at least a possibility 
that the service-connected ankle disability has "contributed" 
to a back disability.  On the other hand, the August 2006 VA 
examiner found no low back pathology, and opined that there was 
no causative relationship between a back condition and the 
service-connected right ankle.  

In light of the above evidence, the Board finds that the Veteran 
should be afforded a new VA examination to resolve the questions 
of current disability/diagnoses and etiology, to include whether 
or not any low back disability has been aggravated by the 
service-connected ankle disability.  Indeed, under 38 C.F.R. § 
3.310 (a), service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury and secondary service connection may be found 
where a service- connected disability aggravates another 
condition (i.e., there is an additional increment of disability 
of the other condition which is proximately due to or the result 
of a service- connected disorder). Allen v. Brown, 7 Vet. App. 
439 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain medical treatment records from all VA 
facilities at which the Veteran was treated from 
September 2008 to the present.  

2. Afford the Veteran an opportunity to identify 
all non-VA providers who have recently treated 
him for right ankle and/or back complaints since 
June 2007.  The Veteran's response should be 
documented in writing and associated with the 
claims file.  

3. The Veteran should be afforded the opportunity 
to submit or identify alternative records, that 
is, evidence other than clinical records, which 
might demonstrate right ankle and/or back 
impairment, or statements of individuals who have 
observed relevant disability symptoms.

4. Schedule the Veteran for a VA joints 
examination.  The examiner must fully describe 
all current subjective and objective 
manifestations of the service-connected right 
ankle disability.  All required testing, to 
include limitation of motion findings, x-ray, and 
repetitive motion testing, should be performed.  
The claims folder is to be furnished to the 
examiner for review in its entirety.

5. Schedule the Veteran for a VA spine 
examination to determine the nature and etiology 
of his claimed back disability/disabilities.  All 
required testing, to include limitation of motion 
findings, x-ray, and repetitive motion testing, 
should be performed.  

The claims folder is to be furnished to the 
examiner for review in its entirety.  Following a 
review of the relevant evidence, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner must address the 
following questions:

(a) Identify all current disabilities of the low 
back. 

(b) For each disability identified, is it at 
least as likely as not (50 percent or higher 
degree of probability) that the low back 
disability was caused by his service- connected 
residuals of a right ankle sprain? 

(c) Is it at least as likely as not that any low 
back disability was aggravated by his service-
connected residuals of a right ankle sprain? 

The examiner is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation as 
to find against causation.  More likely and as 
likely support the contended causal relationship 
or a finding of aggravation; less likely weighs 
against the claim.

The examiner is also informed that aggravation is 
defined for legal purposes as a chronic worsening 
of the underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.

If aggravation is present, the clinician should 
indicate, to the extent that is possible, the 
approximate level of disability present before 
the onset of the aggravation.

If the examiner must resort to speculation to 
answer either question, he or she should so 
indicate.  The examiner is also requested to 
provide a rationale for any opinion expressed.

6. The RO must notify the Veteran that it is his 
responsibility to report for the examinations and 
to cooperate in the development of the claims.  
The consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not report for 
the aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the last 
known address of record.  It must also be 
indicated whether any notice that was sent was 
returned as undeliverable.

7. When the above development has been completed, 
the issue of entitlement to a compensable rating 
for residuals of a right ankle sprain from June 
1, 2007, and entitlement to service connection 
for a back disability as secondary to service-
connected residuals of a right ankle sprain, must 
be readjudicated.  If any benefit sought on 
appeal remains denied, an additional supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal must 
be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


